In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Hoffmann, J.), dated September 10, 2012, which denied his objections to an order of the same court (Fields, S.M.), dated May 11, 2012, which awarded the mother counsel fees in the sum of $9,730.
Ordered that the order dated September 10, 2012, is affirmed, with costs.
Contrary to the father’s contention, the mother was properly awarded counsel fees in connection with her petition alleging that the father willfully violated an order of support. Once a finding of willfulness was made against the father for violating the support order (see Matter of Grucci v Villanti, 108 AD3d 626, 627 [2013]), the Family Court was required by Family Court *843Act § 438 (b) to award counsel fees to the mother (see Matter of Rutuelo v Rutuelo, 98 AD3d 518 [2012]; Matter of Musarra v Musarra, 28 AD3d 668 [2006]). Accordingly, there is no basis upon which to disturb the award of counsel fees. Skelos, J.E, Balkin, Lott and Hinds-Radix, JJ, concur.